Order entered October 9, 2019




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-19-00909-CV

                   IN THE INTEREST OF O.M. AND M.M., CHILDREN

                      On Appeal from the 429th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 429-53875-2018

                                            ORDER
       Before the Court is appellant’s October 7, 2019 motion to extend time to file her

corrected opening brief. We GRANT the motion and ORDER the corrected opening brief be

filed no later than October 31, 2019.


                                                       /s/   BILL WHITEHILL
                                                             JUSTICE